DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I:  claims 1-12, drawn to a sample partition device, in the reply filed on 18 July 2022 is acknowledged.

Status of Claims
The claim set filed on 18 July 2022 includes pending claims 1-20. Claims 13-20 are withdrawn pursuant to restriction election and claims 1-12 have been considered on the merits.

Claim Objections
Claim 3 is objected to because of the following informality: claim 3 recites “500 μm μm”. For the sake of clarity, consider rephrasing the limitation to 500 μm or 500 micrometers or something to that effect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, which recites “a compliant layer positioned over at least the wells and mesofluidic channels”, it is unclear what the position of the compliant layer is in relation to the wells and the mesofluidic channels. Is the compliant layer positioned over at least the wells wherein the position thereof over the mesofluidic channels is optional? Or is the compliant layer position over at least one well and over the mesofluidic channels? Or is the compliant layer position at least over the wells or at least over the mesofluidic channels or something else? For purposes of compact prosecution, the limitation is interpreted as “a compliant layer positioned over the wells” as in the embodiment described in [0046] of the specification of the instant application.
Regarding claim 5, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of compact prosecution, the limitations are interpreted optional. A way to resolve this indefiniteness issue wherein the limitations would be deemed required would be to phrase the limitations as “an inlet through which a sample is introduced to the well plate and an outlet through which air exits as the well plate is filled with the sample”. 
Regarding claim 6 regarding the limitations “locations of at least the wells” and “the compliant layer at least at the locations of the wells”, it is unclear what the locations are limited to. Is the location limited to at least one well or something else? For purposes of compact prosecution, the locations are interpreted “locations of the wells” and “the compliant layer at the locations of the wells”. 
Regarding claim 11, the phrase "may flow" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of compact prosecution, the limitations are considered optional. A way to resolve this indefiniteness issue wherein the limitations would be deemed required would be to phrase the limitations as “fluid flows from a respective well to any adjacent well.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClelland et al (US Publication 2017/0102404) by evidence of Jin et al. (“Mesofluidic separation versus dead-end Multiplexed Bead-Based Mesofluidic System for Detection of Food-Borne Pathogenic Bacteria”).
Regarding claim 1, McClelland et al teaches a sample partition device (referred to as fluidic devices and assemblies in the abstract), comprising: 
one (which corresponds to one fluidics device) or more components (or more than one fluidics device) that, when assembled (see [0039] and Figures 1 and 8), comprise: 
a well plate structure (which corresponds to microfluidics device 100) comprising a plurality of wells (120) (see [0082] and Figure 1) and a plurality of mesofluidic channels (referred to as one or more fluid flow channels 130 in [0082] and illustrated in Figure 1) linking each well (120) to at least one other well (120)(see Figure 1) (see [0143], which recites “channel of the fluidics device having a width ranging from 10 to 3500 microns and a depth of 10 to 1500 microns” wherein 1 micron is 1 μm) (wherein though the instant specification provides the suggestion that mesofluidic channel should be understood to correspond to millimeter- to centimeter-sized fluid paths, see [0043] of the instant specification, this exemplary suggestion is not a definition for the term mesofluidic, and the broadest reasonable interpretation for a mesofluidic is a channel having a diameter greater than 100 μm by evidence of Sheng-Quan Jin et al. “Mesofluidic separation versus dead-end Multiplexed Bead-Based Mesofluidic System for Detection of Food-Borne Pathogenic Bacteria”, which in the second column of page 6647 recites “Mesofluidic chip (channel diameter>100 μm) analysis provides better fluidics control and maneuverability than the microfluidic system (channel diameter<1 μm”);
a compliant layer (referred to as an external layer in [0165], which recites “an additional external layer of, any of these materials to define a deformable portion 710 for conforming the shape of the physical plug 700 to the shape of fluidics device 100 to which the plug 700 is engaged. The physical plug 700 and/or deformable portion 710 may be malleable enough to conform to a shape of the fluidics device 100) positioned over at least (see §112 (b) rejection supra) the wells and mesofluidic channels (wherein the compliant layer is interpreted in the sense provided by “Compliant.” Merriam-Webster.com Dictionary “ready or disposed to comply”  and “Comply” Merriam-Webster.com Dictionary “to conform” consistent with the instant specification) (the external layer of the deformable portion 710 conforms to the wells 120 and to the mesofluidic channels, see [0167], which recites “deformable portion 710 thereof, may be shaped to sealingly engage the upper portion 125 of the well 120 of the insert 155 or fluidics device 100, the well engagement portion 235 of the channel cover 160, the channels 130 of the insert 155 or fluidics device 100, and/or the microchannel apertures 205 of the channel cover 230”); and 
a cover plate (referred to as a channel cover 230 in [0166], which recites ” [t]he channel cover 230 … may merely cap the channel 130”) positioned over the compliant layer external layer so as to secure the compliant layer to the well plate so as to create a sealed environment within the plurality of wells and the plurality of mesofluidic channels (i.e. the cover plate secures the compliant layer (i.e. external layer) which is over the wells and channels thus sealing them in a sealed environment, see [0171], which recites “[a]pplying pressure to the physical plug 700, in at least the direction of the fluidics device 100, may cause the deformable portion 720 of the plug 700 to more snugly engage the fluidics device and/or create a greater seal for controlling the flow of the fluids. In one embodiment, the physical plug 700 may be embodied within, or engageable to, the channel cover 230 for applying pressure to the portion of the channel cover forming the microchannel(s) 200, and thereby closing the fluid flow within the microchannel(s) 200”).
Regarding claim 2, McClelland et al teaches the sample partition device of claim 1, wherein the well plate comprises a microtiter plate (see [0186]).
Regarding claim 4, McClelland et al teaches the sample partition device of claim 1, wherein the cover plate (i.e. channel cover 230), the compliant layer (i.e. external layer), and the well plate (i.e. fluidic device 100) comprise complementary alignment features (which corresponds to a nestable engagement, see [0144]) which engage to align the cover plate, the compliant layer, and the well plate when assembled (see [0144] and Figure 15, which illustrates a side view of the fluidics device as part of an assembly including a cover tray, a reservoir tray nestably engaged on top of the fluidics device including a compliant layer thereon).
Regarding claim 5, McClelland et al teaches the sample partition device of claim 1, further comprising an inlet (referred to as an aperture 280 in [0106]) through which a sample may be introduced to the well plate and an outlet (referred to as a divot 180 in [0085], the divot is an aperture) through which air may (see 112(b) rejection supra) exit when the well plate (i.e. fluidic device 100) is filled with the sample (see [0106] and [0085]).
Regarding claim 6, McClelland et al teaches the sample partition device of claim 1, further comprising: 
an engagement layer (referred to as a physical plug 700 in [0167] and illustrated in Figure 45) comprising a plurality of protruding structures (see Figure 45) corresponding to locations of at least the wells (120 i.e. the cell compartments of Figure 45) within the well plate (fluidics device 100) and configured to deform the compliant layer (i.e. external layer of deformable portion 710) at least at the locations of the wells (120 i.e. the cell compartments of Figure 45) when engaged with the cover plate (i.e. channel cover 230) (see [0167]).
Regarding claim 7, McClelland et al teaches the sample partition device of claim 6, wherein the protruding structures (see the structures directly superior to the fluid channel between cell compartments illustrated in white in Figure 45) of the engagement layer (i.e. physical plug 700) further correspond to locations of mesofluidic channels (i.e. fluid channels in Figure 45) within the well plate (i.e. fluidics device 100) and are configured to deform the compliant layer (i.e. external layer) at the locations of the mesofluidic channels (fluidic channels of Figure 45) when engaged with the cover plate (i.e. channel cover 230) (see [0167]).
Regarding claim 8, McClelland et al teaches the sample partition device of claim 6 further comprising a secure plate (referred to as a cover tray 260 in [0105]) positioned over the engagement layer (700) so as to secure (i.e. sealingly engage) the engagement layer (700) to the well plate (i.e. fluidics device 100) so as to create a sealed environment (by sealingly engagement) within the plurality of wells (120) and the plurality of mesofluidic channels (130) (see [0167]).
Regarding claim 11,  McClelland teaches the sample partition device of claim 1, wherein the plurality of mesofluidic channels link the plurality of wells in an open arrangement such that fluid may flow from a respective well to any adjacent well (see Figure 1 and the abstract, which recites “fluidics devices and assemblies allowing for fluid flow between a plurality of wells).
Regarding claim 12, McClelland teaches the sample partition device of claim 1, wherein the compliant layer (i.e. external layer, see [0165], which recites “additional external layer of, any of these materials to define a deformable portion 710 for conforming the shape of the physical plug 700 to the shape of fluidics device 100 to which the plug 700 is engaged”) is secured to the well plate (which corresponds to microfluidics device 100) to create the sealed environment prior to loading a sample into the sealed environment (see [0167], which recites “deformable portion 710 thereof, may be shaped to sealingly engage the upper portion 125 of the well 120 of the insert 155 or fluidics device 100). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McClelland et al (US Publication 2017/0102404) by evidence of Jin et al. (“Mesofluidic separation versus dead-end Multiplexed Bead-Based Mesofluidic System for Detection of Food-Borne Pathogenic Bacteria”) in view of Mondrinos et al (“Native extracellular matrix-derived semipermeable, optically transparent, and inexpensive membrane inserts for microfluidic cell culture”).
Regarding claim 3, McClelland et al teaches the sample partition device of claim 1, wherein the compliant layer (external layer of deformable portions 710, 720) comprises a membrane (the instant specification in [0047] provides an example for the compliant layer as a silicone membrane layer but provides no definition for the term membrane, a dictionary definition for membrane is “noun—any thin pliable sheet of material, therefore in this context, layer and membrane are interchangeable terms)(the physical plug 700 may be a silicone and the rubber coating of the physical and/or deformable portion 710 having the external layer, may be of various thicknesses, see [0165] of McClelland).  
McClelland et al doesn’t explicitly teach a sample partition device including compliant layer membrane with a thickness between 50 μm and 500 μm. 
In the art of providing membrane inserts for microfluidic cell culture, Mondrinos et al teaches a microfluidic cells culture (see Figure 4) having  a layer membrane (referred to as an EMC-derive membrane in the title of Figure 4, EMC stands for native extracellular matrix) wherein the layer membrane is compliant (see page 10, which recites “[w]hen hydrated, however, the membranes became softer and more compliant”)  with a thickness between 50 µm to 500 µm (see the results and discussion section on page 7 which recites “the average thickness of the resulting films was measured to be 20 µm (Fig. S1). Membrane thickness was adjustable by changing the initial volume of collagen hydrogel (data not shown) and/or sequentially repeating the same rehydration cycle to deposit additional membrane layers (see Methods) (Fig. S1)” and the Production of ECM membranes with different compositions and thickness section on page 4, which recites “[t]o change the thickness of our ECM membranes, we used sequential layering techniques to generate membranes consisting of stacked layers of COL membranes. The number of COL layers ranged from 2 to 4 to vary the thickness of the resultant membrane”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of compliant layer because such a modification would have involved a mere change in the size or dimension of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the thinner the compliant layer,  the more compliant the layer is, and that many design parameters are taken into consideration when determining the thickness of a layer.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McClelland et al by evidence of Jin as applied to claim 1 above. 
Regarding claim 9, McClelland et al teaches the sample partition device of claim 1, wherein the sample partition device is configured to receive a sample (wherein the amount of sample directly relates to the size (dimension) of the device, and to automatically partition the sample into the plurality of wells such that the sample is contained within at least a subset of the plurality of wells (see [0167]).
While the reference does not explicitly disclose size of component of device whereto sample is received, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify size of the device to affect the amount of sample the device is configured to receive because such a modification would have involved a mere change in the size or dimension of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that greater amounts of sample can be processed, the bigger the device.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McClelland et al (US Publication 2017/0102404) by evidence of Jin et al. (“Mesofluidic separation versus dead-end Multiplexed Bead-Based Mesofluidic System for Detection of Food-Borne Pathogenic Bacteria”) in view of Conejero-Muriel et al (“McCLEC, a robust and stable enzymatic based microreactor platform”).
Regarding claim 10, McClelland et al teaches the sample partition device of claim 1, wherein the plurality of mesofluidic channels link the plurality of wells (see Figure 1).
McClelland et al does not teach a serpentine path forming a single fluid path connecting the plurality of wells.
In the analogous art of providing fluidic devices with channels and wells, Conejero-Muriel et al (“McCLEC, a robust and stable enzymatic based microreactor platform”) teaches a single serpentine path (referred to as a serpentine channel (4) illustrated in Figure 1) connecting multiple wells of a well array (referred to as a solution trapping system microwell array in Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the serpentine path disclosed by Conejero-Muriel for the benefit of allowing the storage of thousands of volumes in the device by means of a solution trapping system also referred therein as microwell array (see column 2 on page 3 of Conejero-Muriel and Figure 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 6 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               

/JENNIFER WECKER/         Primary Examiner, Art Unit 1797